DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15, in the reply filed on 25 April 2022 is acknowledged.  The traversal is on the ground(s) that the Office merely lists the categories without showing how the claims are directed towards more or less than one of the combinations of categories and that while the claims may include different categories of invention, the claims are drawn towards a product and a process specially adapted for the manufacture of said product and should be deemed to have unity of invention  This is not found persuasive.
As set forth in the Requirement for Restriction mailed on 25 February 2022, the groups are drawn to a part and a method of making a part. These correspond to the combinations of categories discussed by Applicant. 
The Examiner set forth that the groups do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2 they lack the same or corresponding special technical feature since the shared technical feature is not a special technical feature as it does not make a contribution over the prior art. Applicant has not set forth arguments disputing this position. Therefore, the Unity of Invention determination was proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 25 April 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 April 2020 was considered by the examiner.

Claim Rejections - 35 USC § 102 / § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Number 3,359,142 (Ward).
Initially, it is noted that the instant claims are product-by-process claims. Even though product-by-process claims are limited by and defined by the process, the determination of patentability is based on the product itself. (MPEP 2113,I) The patentability of a product does not depend on its method of product. Id. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Id. 
In regards to independent claim 1 and dependent claims 2-15, Ward is directed to novel composites having both titanium and aluminous metal components. (1:9-10) More particularly, the invention concerns bonded composites of heat-treatable aluminum base alloys and heat treatable titanium alloys. (1:10-15) 
Ward explicitly teaches a composite of an annealed alclad 2024 alloy with dimensions of 6” x 7” x “0.080 and a sheet of Ti-4Al-3Mo-1V with dimensions of 6” x 6” x” 0.032 were bonded. (Example 2, 3:6-29) These sheets would therefore be considered to have different widths.
This product does not appear to be patentably distinct from that produced by the process set forth within the instant claims of the product-by-process claims. The particular steps do not necessarily or inherently result in difference in the product that would make the product patentably distinct from the prior art. There are no requirements for the amounts of heating, the rate of heating, what cutting parameters must be met, how much sanding is performed or the resulting properties from such sanding, the effects of the rolling (e.g. rolling reduction rates), or other such properties. Therefore, the product of the prior art appears to meet the limitations of the claimed product-by-process claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784